Citation Nr: 0836097	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  94-45 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of an 
acoustic neuroma, to include vertigo, nausea, headaches and 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The appellant participated in United States Air Force Reserve 
duty from June 1990 to May 1996.  She had one period of 
active duty from January to February 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
The Board considered this appeal on two previous occasions 
and remanded the claim both times for additional development 
of the record and readjudication of the issue.  
Unfortunately, the Appeals Management Center (AMC) in 
Washington, DC, did not perform each request made by the 
Board in its March 2005 remand, but returned the case to the 
Board for further appellate consideration.  As discussed 
below, the Board finds in favor of the appellant.  As such, a 
remand to ensure compliance with remand orders is not 
required as a decision on the merits at this time is not 
prejudicial to the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant experienced a traumatic external event 
during a period of inactive duty for training in September 
1992 which caused an existing acoustic neuroma to become 
symptomatic by way of aggravation.

3.  The appellant experienced nausea, headaches, vertigo and 
right ear hearing loss as results of the acoustic neuroma 
becoming symptomatic by way of aggravation.




CONCLUSION OF LAW

Residuals of an acoustic neuroma, including nausea, 
headaches, vertigo and right ear hearing loss, were incurred 
as results of an injury during inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant contends that she developed symptoms of an 
acoustic neuroma during a period of unit training assembly 
(UTA) in September 1992 that she believes to have been active 
duty.  She credibly testified before both an RO hearing 
officer and the Board that she had never before experienced 
the level of nausea and sickness that came over her while 
flying in a C-130 that performed some unauthorized maneuvers, 
including spiraling, in September 1992.  The appellant 
asserts that she was determined to have an acoustic neuroma 
after the 1992 UTA in question and that she was advised by 
both the service physician who found the neuroma and the 
neurosurgeon who removed it that she could have gone a 
lifetime without experiencing symptoms of the acoustic 
neuroma had she not been aboard the aircraft performing the 
described maneuvers during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined, in pertinent part, as (1) active duty or a period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (2) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  
Thus, service connection for a person on inactive duty is 
permitted only for injuries, not diseases, incurred or 
aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).

The appellant's service personnel records show that she was 
ordered to UTA for two days in September 1992.  A Reserve 
duty point credit summary shows the UTA as paid inactive 
duty.  Although the Board specifically ordered the Agency of 
Original Jurisdiction (AOJ) on remand to clarify and confirm 
what type of duty the appellant was engaged in during the UTA 
from September 12-13, 1992, and a period from February to 
March 1995, the AOJ only stated in the August 2007 
Supplemental Statement of the Case, but without supporting 
evidence, that "[n]o other periods of active duty for 
training were shown" outside of January and February 1991.  
A remand is not required, however, because, even assuming 
that the appellant's service in September 1992 was only 
inactive duty for training, the evidence supports the grant 
of service connection so any error committed was not 
prejudicial to her.  

With the training period during which the events in question 
took place being deemed inactive duty for training, there 
must be evidence of an injury sustained in order for the 
appellant to prevail in her claim for service connection.  As 
evidenced by the fact that this case has been in development 
for almost fifteen years, the issue is both factually and 
medically quite complex.  While it appears to be settled that 
an acoustic neuroma is a disease process, the question 
presented here is whether the events that caused this 
condition to become symptomatic by way of aggravation during 
the period of inactive duty for training can be considered to 
be an injury.  

The medical evidence of record shows that the appellant was 
not found to have an acoustic neuroma upon entering service.  
She participated in flight school during her one period of 
active duty in January and February 1991 and had only minor 
complaints of headaches and nausea associated with sinusitis.  
The appellant's performance appraisals were stellar regarding 
her duties as a flight nurse and there was no indication that 
her sinusitis prevented her from flying.  Upon periodic 
examination in August 1992, a threshold shift in hearing in 
the right ear was noted, but the appellant was deemed 
qualified for service.  She participated in a UTA on 
September 12-13, 1992, and got ill during a flight on 
September 13.  A subsequent line of duty determination shows 
that she had to be helped from the aircraft by fellow service 
members.

On September 14, 1992, the appellant was treated by her 
private physician for symptoms of vertigo and an upper 
respiratory infection.  Her symptoms persisted and, upon 
magnetic resonance imaging (MRI) in March 1993, she was 
determined to have an acoustic neuroma.  A line of duty 
determination performed in April and May 1993 showed that the 
neuroma existed prior to service and was not aggravated by 
military service.  This determination was based upon the 
opinion of a service otolaryngologist who pointed out that 
the threshold shift in right ear hearing found in August 1992 
was evidence of the existence of the tumor.  The specialist 
stated that it was questionable whether the condition was 
related to service because acoustic neuromas are historically 
slow growing tumors with hearing loss being the first symptom 
presented.

In June 1993, a private neurosurgeon removed the acoustic 
neuroma.  In October 1993, the neurosurgeon reported that the 
appellant would have permanent hearing loss in the right ear, 
vertigo, unsteadiness and dizziness as results of the neuroma 
and its removal.  Additionally, the neurosurgeon opined that 
the September 1992 flight did not directly cause the lesion 
to appear, but that it was the event that rendered it 
symptomatic.

The appellant underwent VA examination in August 2006 and 
related the same history as provided to her private 
neurosurgeon and found in the medical record.  The examiner 
reviewed the claims folder in conjunction with his 
examination of the appellant and opined that it did not 
appear that the appellant sustained an injury as a result of 
the September 1992 flight, but that he agreed with the 
appellant's neurosurgeon that the flight may have hastened 
the onset of symptoms.  The examiner pointed to air pressure 
and gravitational changes in flight as events which caused 
the neuroma to become symptomatic.  He also stated that an 
acoustic neuroma is a disease process and that there was no 
evidence to document its presence or existence prior to 
service notwithstanding the line of duty determination of 
record.  The examiner opined that the neuroma was likely 
present as early as 1992 as evidenced by the symptoms 
following the flight in question, but that an approximate 
onset could not be provided without resorting to speculation.

In April 2007, additional comments were provided by a VA 
examiner following review of the claims folder.  Each symptom 
experienced by the appellant was discussed and the examiner 
stated that it was not possible to determine whether an 
increase in headaches could be deemed a permanent aggravation 
caused by service as opposed to natural progression of the 
disability and that the evidence in the record did not 
support a finding that nausea was permanently aggravated.  
Vertigo, dizziness and unsteadiness were considered to be 
associated with the removal of the neuroma as was profound 
sensorineural hearing loss in the right ear.

As pointed out above, this matter hinges upon the 
determination of whether the events that occurred during 
inactive duty for training in September 1992 are deemed to be 
an injury or disease.  The Board appreciates the opinion 
expressed by the VA examiner in August 2006 that the neuroma 
itself is a disease process and that the appellant did not 
appear to have sustained an injury in 1992; however, the 
determination of whether the in-service events were an injury 
is a legal determination for the Board to reach.  In an 
effort to make this determination, the Board has reviewed a 
number of Precedential Opinions issued by the Office of VA 
General Counsel.  

At the time the appellant filed her claim, General Counsel 
Opinion 1-81 had been reissued as Precedential Opinion 86-90 
in which VA's General Counsel held that it was the intention 
of Congress when it defined active service in 38 U.S.C.A. 
§ 101(24) to draw a distinction between disability due to 
non-traumatic events and disability caused by traumatic 
events during inactive duty for training.  See VAOPGCPREC 86-
90 (Jul. 18, 1990).  The question specifically addressed by 
General Counsel at that time was whether an individual with a 
heart disease who had a myocardial infarction during inactive 
duty for training as a consequence of performing strenuous 
activities could be granted service connection for the 
residuals of the myocardial infarction.  The General 
Counsel's opinion was that the individual could not be 
granted service connection because the underlying disability 
was a disease process.  Interestingly, since that time, 
Section 101(24) has been revised to allow for the grant of 
service connection for an individual who experiences a 
myocardial infarction during inactive duty for training.  See 
38 U.S.C.A. § 101(24)(C)(ii) (West 2002).

The Office of General Counsel has defined an injury as harm 
from external trauma, while the term disease refers to some 
type of internal infection or degenerative process.  See 
VAOPGCPREC 86-90 (Jul. 18, 1990).  In Precedential Opinion 4-
02, it was pointed out that a heart attack caused by a 
traumatic external event that was independent of the disease 
process may be considered an injury.  See VAOPGCPREC 4-02 
(May 14, 2002).  Additionally, injury is defined in Dorland's 
Illustrated Medical Dictionary, 29th Edition, as usually 
being applied to damage inflicted on the body by an external 
force.

Given the evidence as outlined above, the Board finds that it 
was the external force of pressure and gravitational change, 
i.e., external trauma, during the September 1992 flight that 
caused the appellant's existing acoustic neuroma to become 
symptomatic by way of aggravation.  There is no question that 
the appellant immediately became ill during the course of the 
flight and had to be helped from the plane upon return, such 
that the onset of symptoms was clear and immediate.  
Moreover, she received treatment for vertigo, which is one of 
the symptoms of an acoustic neuroma, the day following the 
flight.  The opinions of the appellant's treating 
neurosurgeon and the VA examiner in August 2006 both clearly 
state that the events that occurred during the September 1992 
flight caused or hastened the symptoms that are now 
associated with an acoustic neuroma.  In that regard, it is 
further observed that the appellant had been cleared for 
flight duty on many prior occasions, which provides further 
evidence that the acoustic neuroma first became symptomatic 
beyond the normal course of the condition as a result of the 
September 1992 flight.  It was not an internal infection or 
degenerative process that caused the appellant to become 
nauseous or experience vertigo on September 13, 1992, but 
rather the external "trauma" experienced during the flight.  

While there is evidence to the contrary against granting 
service connection, the Board finds that, taking into 
consideration the benefit of the doubt, the evidence is in at 
least equipoise and service connection is warranted.  See 
38 C.F.R. § 3.102.  The evidence against the claim is, for 
the most part, internally inconsistent.  For example, the 
unfavorable in-service line of duty determination which found 
that the neuroma existed prior to service and was not 
aggravated by military service was based on a medical opinion 
that did not specifically address the questions of injury and 
aggravation.  Instead, the examiner only stated that "it was 
questionable" whether right ear hearing loss was related to 
service because acoustic neuromas are historically slow 
growing tumors with hearing loss being the first symptom 
presented.  Further, while the August 2006 VA examiner opined 
that it did not appear that the appellant sustained an injury 
as a result of the September 1992 flight, he also agreed, 
somewhat confusingly, that the flight may have hastened the 
onset of symptoms due to air pressure and gravitational 
changes in flight.  Similarly, in the April 2007 VA medical 
opinion, the clinician stated only that it was not possible 
to determine whether an increase in headaches could be deemed 
a permanent aggravation caused by service-a statement which 
is essentially non-evidence-and that the evidence in the 
record did not support a finding that nausea was permanently 
aggravated.  Consequently, for all of the above reasons, the 
Board finds that the appellant experienced an injury during 
her September 1992 inactive duty for training that aggravated 
a preexisting disease condition.  

Turning to the question of what symptoms are residuals of the 
aggravation of the acoustic neuroma, the Board makes the 
following determinations.  Although there were minor 
complaints of headaches and nausea associated with sinusitis 
prior to the in-service injury in September 1992, the medical 
evidence does not show the presence of chronic disability at 
the time of the in-service injury.  Rather, they appear to be 
new complaints associated with the acoustic neuroma and its 
removal.  Indeed, in October 1993, the appellant's 
neurosurgeon stated that the appellant had permanent hearing 
loss, vertigo, unsteadiness and dizziness as results of the 
acoustic neuroma removal.  While this statement is not 
definitive of the question of whether the current 
disabilities would have been present had the neuroma not been 
removed, the Board will resolve all reasonable doubt in favor 
of the veteran and find that the current disabilities are 
residuals of the neuroma that became symptomatic by reason of 
the in-service injury.  Additionally, the medical evidence 
shows that the appellant has continued to be treated for 
headaches since the neuroma became symptomatic in 1992.  
Therefore, when resolving all reasonable doubt in favor of 
the appellant, the Board finds that she experienced a 
traumatic external event during a period of inactive duty for 
training in September 1992 which caused an existing acoustic 
neuroma to become symptomatic by way of aggravation, 
resulting in the symptoms of nausea, headaches, vertigo and 
right ear hearing loss.  Consequently, service connection for 
the residuals of an acoustic neuroma, including nausea, 
headaches, vertigo and right ear hearing loss, is granted.


ORDER

Service connection for the residuals of an acoustic neuroma, 
including nausea, headaches, vertigo and right ear hearing 
loss, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


